Hart, J. H. Barnett was arrested, tried and convicted in the mayor’s court of the city of Malvern for the crime of assault and battery, alleged to have been committed on the person of Sam Henry within the city limits. He appealed to'the circuit court, where he was again convicted. He has appealed to this court from the judgment of the circuit court. He asks that the judgment be reversed solely because no ordinance of the city of Malvern making it unlawful to commit assault and battery was introduced in evidence. This was not necessary. The crime charged is made a misdemeanor by section 1584 of Kirby’s Digest. The mayor of a town or city has the same jurisdiction to hear and determine cases under the criminal laws of the State arising within the limits of such city as has a justice of the peace. Section 5634, Kirby’s Digest. The point has been expressly decided in the following cases: Searcy v. Turner, 88 Ark. 213; McCall v. Helena, 86 Ark. 442; Marianna v. Vincent, 68 Ark. 247. The judgment is therefore affirmed.